Citation Nr: 1142751	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  08-25 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for benign prostatic hyperplasia (BPH), claimed as secondary to medications taken for service-connected disabilities.

2.  Entitlement to a rating in excess of 20 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to May 1986 and from March 1988 to February 1997.

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2007 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The October 2007 rating decision granted a temporary evaluation of 100 percent for the Veteran's service-connected right knee disability (based on surgical or other treatment necessitating convalescence); and then restored the previous 20 percent rating.  The March 2010 rating decision denied the Veteran's claim of entitlement to service connection for BPH.

In January 2011, the Board remanded the Veteran's increase rating claim in order to afford him a hearing before a Veterans Law Judge.

In July 2011, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.  Notably, during the hearing, the Veteran's representative at first indicated that they were claiming clear and unmistakable error (CUE) with a 2001 rating decision (see page 6 of the hearing transcript); however later during the hearing the representative stated "Well, you know, for the record we are not claiming a CUE" (see page 9 of the hearing transcript).  Finally, at the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration.

The issue of entitlement to a rating in excess of 20 percent for a right knee disability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.
FINDING OF FACT

BPH was not manifested in service, and the Veteran's current BPH is not shown to be related to his service, or to have been caused or aggravated by medications taken for his service-connected disabilities. 


CONCLUSION OF LAW

Service connection for BPH, including as secondary to medications taken for service-connected disabilities, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran's Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims.  He was sent a letter in November 2009 that provided information as to what evidence was required to substantiate the service connection claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter, also prior to the initial adverse determination, informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

The Veteran's service treatment records (STRs), and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in January 2010 and an addendum opinion in February 2010.  For reasons explained below the Board finds the examination and addendum opinion to be adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence with regards to this issue that remains outstanding.  VA's duty to assist is also met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis generally requires: 
(1) competent evidence of a current disability (for which secondary service connection is sought); (2) a service connected disability; and (3) competent evidence that the current disability was either caused or aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of  medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay  assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection"  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the U.S. Court of Appeals for Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Finally, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran's STRs are silent for any complaints, diagnosis, or treatment for BPH.  On service separation examination in July 1996, genitourinary system was normal on clinical evaluation.  

Postservice treatment records include an October 7, 2009 record from D.H.S., M.D. which notes that the Veteran was seen for complaints of decreased urinary stream and penile discomfort when urinating.  Rectal examination revealed the prostate was boggy and somewhat tender and enlarged.  The urinalysis showed significant amount of prostatic secretions.  The assessment included probable acute prostatitis.  An October 23, 2009 record documents the Veteran's continued complaint of persistent pain with urination.  General examination was essentially unremarkable, and the prostate was normal, slightly soft but nontender.  In a November 2009 letter, Dr. D.H.S. stated that the Veteran had a diagnosis of BPH.  In a December 2009 letter, the Veteran's treating VA physician opined, in pertinent part, "[the Veteran] has a history of hypertension, arthritis, thalessemia trait, and depression.  He has also developed lower urinary tract symptoms possibly related to his antidepressant medication."

On January 2010 VA examination, the Veteran reported urinary frequency four to five times per night and that he urinates frequently several times per hour.  He stated that he noted the onset of painful and frequent urination increasing over the last year or two.  He reported that he had a prostate exam and was told that he had an infection.  The Veteran indicated that he was placed on an antibiotic and was later told that he did not have an infection, instead an enlarged prostate.  The examiner noted that a rectal examination was not indicated as the Veteran's records document prostatic hypertrophy.  BPH was diagnosed.  The examiner opined, in pertinent part:

The origin of the [BPH] is unclear at this time.  This is a recent diagnosis for the [V]eteran.  He has not seen a[n] urologist to this point in time.  I am not aware of any medical literature supporting a nexus between hypertension and/or antihypertensive medication and [BPH] . . . Based on the information known today, it is my medical opinion that [it is] less likely than not the hypertension and/or utilization of antihypertensive has resulted in the [V]eteran's [BPH].

In a February 2010 addendum opinion, the examiner opined:

It is my medical opinion that the [V]eteran's [BPH] is the sole result of aging and has not been caused by nor aggravated by the [V]eteran's service-connected hypertension or depression or the medications taken for same.  This is a condition which develops independently of those conditions or the medications used for those conditions.

At the July 2011 Travel Board hearing, the Veteran reiterated his contentions that his BPH is related to medications he currently takes for depression and hypertension.  In support of his claim, he submitted an internet article pertaining to prostate enlargement/BPH.  The article noted that some medicines to include antidepressants can make symptoms worse.

Evidence of record, including VA and private treatment records, shows that the Veteran has received treatment for BPH.  It is not in dispute that he has a current disability.  However, his STRs are silent for such disability, and there is no evidence in the record to show that he has had it continuously since his separation from service (nor does he allege otherwise).  Consequently, service connection for BPH on the basis it became manifest in service and persisted is not warranted.  

The Veteran's theory of entitlement in this matter is strictly one of secondary service connection; he alleges that his BPH is secondary to the medications he takes for his service-connected depression and/or hypertension.  Three requirements (outlined above) must be met to substantiate a claim of secondary service connection.  Of these, it is (as stated above) shown that the Veteran has BPH (the disability for which service connection is sought), and that he has service-connected hypertension and depression.  What the Veteran must still show to substantiate his secondary service connection claim is that the medications taken for his service- connected hypertension and/or depression caused or aggravated his BPH.  

There is conflicting medical evidence in the matter of a nexus between the Veteran's BPH and his service-connected disabilities (i.e., medications taken for such).  When evaluating this evidence, the Board must analyze the credibility and probative value of the evidence, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on such factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 336 (1994).

The December 2009 VA physician's opinion indicating that the Veteran's lower urinary tract symptoms may possibly be related to the antidepressant medications is without probative value.  The Board notes the use of the word "possibly" renders this speculative.  It is noted that an opinion lacks substantial probative weight if it is phrased in terms that are general and speculative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).  Also, an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Furthermore, the internet article from Web MD submitted by the Veteran is also without probative value.  The Court has recognized that, in general, information contained within a treatise is too abstract to prove the nexus element of a service-connection claim.  Sacks v. West, 11 Vet. App. 314, 316 (1998).  This is the situation here.   The Web MD article is not tailored to this individual Veteran and his medical history and risk factors.  In light of this, the Board finds that the internet article has no probative value.

Evidence against this secondary service connection claim includes the January 2010 VA opinion and the February 2010 addendum opinion.  The February 2010 addendum attributes the Veteran's BPH to another factor (i.e., age).  The examiner stated that BPH is a condition that develops independently of hypertension and depression and medications used for such conditions.  Additionally, he noted in his January 2010 opinion that medical literature does not support a nexus between BPH and hypertension.  The medical opinions against this theory of entitlement reflect consideration of the record and include an explanation of rationale that cites to the sole etiology of the Veteran's BPH.  The VA physician is clearly (by virtue of training and experience) competent to offer the opinions and these are probative evidence in this matter.  Because there is no probative evidence to the contrary (see discussion of December 2009 VA physician's opinion and the internet article above), they are persuasive.  

Again, the Board acknowledges the Veteran's statements and testimony regarding his BPH and its relation to his service-connected disabilities.  However, such statements are not competent evidence in this case.  Indeed, the question of causation between BPH and medications taken for hypertension and/or depression is not capable of lay observation and involves complex medical principles.  As such, the Veteran, as a layperson (without the appropriate education, training, or experience), is not competent to opine on this matter of causation.  See Jandreau, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for BPH.  Therefore, the benefit of the doubt rule does not apply; the claim must be denied.


ORDER

Service connection for BPH, claimed as secondary to medications taken for service-connected disabilities, is denied.



REMAND

The Veteran testified during his July 2011 Board hearing that his service-connected right knee disability had worsened considerably and thus have become more severely disabling since his last VA examination.  Therefore, the Board must remand this claim to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his right knee disability.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Additionally, while on remand, current VA medical treatment records must be obtained.  VA's duty to assist includes obtaining records in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees). At the July 2011 Board hearing, the Veteran testified that he is continuing to receive treatment for his service-connected right knee disability at the Milwaukee VA medical center.  The last VA treatment records associated with the claims file are from August 2010.  Accordingly, on remand, all recent VA treatment records must be obtained. 

Finally, the Veteran has also identified outstanding private treatment records.  Specifically, at the July 2011 Board hearing, he testified that he saw his private physician in October 2010 regarding a possible partial knee replacement.  He identified that physician as Dr. B. Middleton.  Significantly, there are private medical records dated to August 2010, from a Dr. D. Middleton.  Regardless, as noted, there are outstanding private pertinent treatment records that must be obtained on remand, and the Veteran can clear up any discrepancies (if any) with the physician's name.
Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran provide sufficient information, to include the dates and location of all outstanding VA and private treatment for his right knee disability.  Of particular interest are the complete clinical records of all care he received from Dr. B. M. and/or Dr. D. M. from August 2010 to the present.  Associate any records received with the claims file.  Develop these records in accordance with 38 C.F.R. § 3.159(c)(1)(2).  If the records are not available, follow the procedures in 38 C.F.R. § 3.159(e).

2. Thereafter, arrange for the Veteran to undergo a VA examination to determine the nature and severity of his right knee disability.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner should provide an assessment of the current nature and severity of the Veteran's service-connected right knee disability.  

The examiner should express the findings of range of motion studies in degrees and in relation to normal range of motion.  The examiner is also asked to
express an opinion on whether pain could significantly limit functional ability during flare-ups or when the right knee is used repeatedly over a period of time. The determinations should, when possible, be portrayed in terms of degree of additional range of motion loss due to pain on use or during flare-ups.  The examiner should also note whether or not the Veteran's right knee exhibits instability, and, if so, to what extent/degree.

Accordingly, the VA examiner, in a printed (typewritten) report, should set forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  Also, specific references to the Veteran's claims file, including all pertinent medical records, and the Veteran's lay assertions should be provided, as appropriate. 

3. Readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


